Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Claim 20 recites, among other things, a computer readable medium comprising processor executable instructions. The specification differentiates between the computer readable medium being non-transitory and transitory. For example, Starting at paragraph 0131 the specification says: “Computer Readable Medium Embodiment 1 A non-transitory computer readable medium comprising processor executable instructions which when executed by a processor of a form processing device causes the processor to control the form processing device to perform the steps of: using (1012) a neural network to perform partition recognition on a scaled version of an input image, said neural network being a neural network which was trained using training data, said training data including images that include information tables and for each image including an information table one or more partition presence indicators and corresponding partition location information, said partition recognition operation producing a set of partition information including one or more partition presence indicators and for each of the one or more partition presence indicators indicating a partition is present, corresponding partition location information; and determining (1018) from the one or more partition presence indicators and corresponding partition location information in said partition information a position of at least one row or column partition in the input image.” Thus, only non-transitory embodiments are included in the meaning of “computer readable medium, and claim 20 meets the requirement under 35 U.S.C. 101.
Notice re prior art available under both pre-AIA  and AIA 
3. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
Examiner’s Note
4. 	Examiner has cited particular columns and line numbers or figures in the
references as applied to the claims below for the convenience of the applicant. Although
the specified citations are representative of the teachings in the art and are applied to the
specific limitations within the individual claim, other passages and figures may apply as
well. It is respectfully requested from the applicant, in preparing the responses, to fully
consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-2, 4-9, 11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price, et al. (2020/0151444).

With regard to claim 1, Price discloses a method of detecting partition information, i.e., separation: a row/column of pixels  in the image of the table that separates one cell from another cell horizontally/vertically, the method comprising: operating a neural network to perform partition recognition on a scaled, i.e., cropped/resizing, version of an input image, said neural network being a neural network which was trained using training data, said training data including images that include information tables (See for example, paragraph 0022; 0048-0053; 
With regard to claim 2, the method of claim 1 further comprising: extracting information from an information cell in the input image identified based at least partially on the determined row or column position (See for example, 0032 and 0039).
With regard to claim 4, the method of claim 1, wherein said neural network generates for each of a predetermined number of row image portions and column image portions a corresponding partition presence indicator value and, for at least each partition presence 
With regard to claims 5, the method of claim 2, wherein the partition presence indicator value is a binary value (See for example, paragraphs 0039 and 0084).
With regard to claim 6, the method of claim 1, further comprising: scaling the input image to generate said scaled version of the input image, said scaled version of the input image being a predetermined size and shape, i.e., feature such as bounding box, the neural network was trained to process (See for example, paragraphs 0048-0054).
With regard to claim 7, the method of claim 6, wherein said scaling step is part of generating a scaled image, generating said scaled image further comprising: performing a color to grayscale conversion operation on said input image as part of generating said scaled image (See for example, paragraphs 0055-0056).
With regard to claim 8, the method of claim 7, wherein generating a scaled image further includes: performing a cropping operation as part of generating said scaled input image (See for example, paragraph 0053).
With regard to claim 9, the method of claim 6, further comprising: storing information indicating one or more of an amount of vertical, i.e., height of H, scaling and horizontal, i.e., width of W, scaling applied to said input image as part of said scaling operation to generate the scaled input image (See for example, paragraph 0053); and wherein said step of determining from the one or more partition presence indicators and corresponding partition location information in said partition information a position of at least one row or column partition in the 
With regard to claim 11, Price does identify column separators using the values 0 and 1 (See for example, paragraph 0084). Price does not expressly call for wherein said partition presence indicators are values in the range of 0 to 1. Instead, Price discloses the output of the graph cut is a binary vector, with one value (e.g., 0) corresponding to pixels that are likely to not be column separators, and another value (e.g., 1) corresponding to pixels that are likely to be column separators. From this binary vector, contiguous likely column separators can be readily extracted, and a column separator identified. The column separator can be identified in various manners, such as by taking the midpoint of each of these contiguous likely column separators as the divider between columns (See for example, paragraph 0084).  Before the effective filing date of the claimed invention, it would have been an obvious design choice to modify the partition presence indicators of the values in the range of 0 to 1 by limiting the values to 0 and 1 since no new or unexpected results are seen to be attained by having the values in the range of 0 to 1, and it appears having a value of 0 and 1 would equally provide the desired identification of column (or row) separators.
Claims 13, 14, 16, 17, and 18, are rejected the same as claims 1, 2, 4, 5, and 6 respectively except claims 13, 14, 16, 17, and 18 are apparatus claims.  Thus, arguments similar to those presented above for claims 1, 2, 4, 5, and 6 are respectively applicable to claims 13, 14, 16, 17, and 18.
With regard to claim 19, the system of claim 18, wherein the process is further configured to control the form processing device to: perform a color to grayscale conversion 
Claim 20 is rejected the same as claim 1, Thus, argument similar to that presented above for claim 1 is applicable to claim 20. Claim 20 distinguishes from claim 1 only in that it recites a computer readable medium comprising processor executable instructions. Fortunately, Price (See for example, 0155-0156) teaches this feature. 
8. 	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Philliou, et al. (US 2004/0049459 A1).
9. 	With regard to claim 3, Price discloses all of the claimed subject matter as already addressed above in paragraph 7, and incorporated herein by reference.  Price does not expressly call for.  However, Philliou, et al.  (See for example, paragraph 0044) teach this feature.   Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Philliou, et al.  with Price. The motivation for doing so would at least allow extracting or pulling relevant information, such as purchase order number, from an invoice/purchase order (which inherently includes tables/cells) and ships the purchased goods (See for example, Fig. 4).  Therefore, it would have been obvious to combine Price with Philliou, et al.  to obtain the invention as specified in claim 3.    
Claim 15 is rejected the same as claim 3 except claim 15 is an apparatus claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 15.
10. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Treyz, et al. (US 7,343,320 B1).
.    
Allowable Subject Matter
12. 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A publication to Shafait, et al. “Table Detection in Heterogeneous Documents”.
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665